UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6520



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LAMONT BROWN,

                                               Defendant- Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CR-94-100, CA-02-63-2)


Submitted:   May 9, 2002                   Decided:   June 10, 2002


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lamont Brown, Appellant Pro Se. Janet S. Reincke, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Lamont Brown seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s order

and find no reversible error.     Accordingly, we deny the motion for

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.        See United States v. Brown, Nos.

CR-94-100; CA-02-63-2 (E.D. Va. Feb. 26, 2002).          We dispense with

oral   argument   because   the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                DISMISSED




                                    2